UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1eptember 30, 2008 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission file number 0-25286 CASCADE FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Washington 91-1661954 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2828 Colby Avenue Everett, Washington 98201 (Address of principal executive offices) (Zip Code) (425) 339-5500 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past ninety days. Yes þNo ¨ Indicate by check mark whether the registrant is a “large accelerated filer”, an “accelerated filer”, a “non-accelerated filer”, or a “smaller reporting company”. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ¨Accelerated Filer þNon-Accelerated Filer ¨Smaller Reporting Company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding as of October 31, 2008 Common Stock ($.01 par value) 12,071,032 1 CASCADE FINANCIAL CORPORATION FORM 10-Q For the Quarter Ended September 30, INDEX PAGE PART I — Financial Information: Item 1 — Financial Statements: — Condensed Consolidated Balance Sheets 3 — Condensed Consolidated Statements of Operations 4 — Consolidated Statements of Comprehensive (Loss) Income 5 — Condensed Consolidated Statements of Cash Flows 6 — Notes to Condensed Consolidated Financial Statements 8 Item 2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3 — Quantitative and Qualitative Disclosures about Market Risk 25 Item 4 — Controls and Procedures 26 PART II — Other Information: Item 1 — Legal Proceedings 27 Item 1A — Risk Factors 27 Item 2 — Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3 — Defaults Upon Senior Securities 28 Item 4 — Submission of Matters to a Vote of Security Holders 28 Item 5 — Other Information 28 Item 6 — Exhibits 28 Signatures 29 2 PART I –– FINANCIAL INFORMATION Item 1 – Financial Statements CASCADE FINANCIAL CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (Dollars in thousands except share and per share amounts) September 30, December 31, 2008 2007 ASSETS Cash on hand and in banks $ 12,822 $ 12,911 Interest-earning deposits in other institutions 611 1,619 Securities available-for-sale, fair value 102,313 82,860 Federal Home Loan Bank (FHLB) Stock 11,920 11,920 Securities held-to-maturity, amortized cost 140,615 137,238 Loans, net 1,195,267 1,092,776 Goodwill 24,585 24,585 Core deposit intangible, net 529 634 Premises and equipment, net 15,676 14,160 Cash surrender value of bank-owned life insurance (BOLI) 23,388 22,658 Deferred tax asset 8,437 1,574 REO and other repossessed assets 1,446 - Accrued interest receivable and other assets 14,173 14,653 TOTAL ASSETS $ 1,551,782 $ 1,417,588 LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Deposits $ 992,505 $ 904,896 FHLB advances 255,000 231,000 Securities sold under agreements to repurchase 120,983 120,625 Federal Reserve Borrowing 30,000 - Junior subordinated debentures payable 15,465 15,465 Junior subordinated debentures payable, at fair value 10,535 11,422 Advance payments by borrowers for taxes and insurance 885 502 Dividends payable - 1,082 Accrued interest payable, expenses and other liabilities 7,309 10,500 TOTAL LIABILITIES 1,432,682 1,295,492 Stockholders’ Equity: Preferred stock, $.01 par value, Authorized 500,000 shares; no shares issued or outstanding - - Common stock, $.01 par value, Authorized 25,000,000 shares; issued and outstanding 12,071,032 shares at September 30, 2008, and 12,023,685 shares at December 31, 2007 120 120 Additional paid-in capital 40,737 40,322 Retained earnings, substantially restricted 79,753 82,169 Accumulated other comprehensive loss, net of tax (1,510 ) (515 ) TOTAL STOCKHOLDERS’ EQUITY 119,100 122,096 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 1,551,782 $ 1,417,588 See notes to condensed consolidated financial statements 3 CASCADE FINANCIAL CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (Dollars in thousands except Three months ended Nine months ended share and per share amounts) September 30, September 30, 2008 2007 2008 2007 Interest income: Loans $ 20,611 $ 20,345 $ 58,957 $ 60,456 Securities held-for-trading - 386 - 1,738 Securities available-for-sale 1,574 1,408 4,780 3,396 FHLB dividends 42 18 113 48 Securities held-to-maturity 2,102 1,054 6,178 3,089 Interest-earning deposits 16 167 124 1,072 Total interest income 24,345 23,378 70,152 69,799 Interest expense: Deposits 6,430 8,821 20,986 26,395 FHLB advances and other borrowings 4,548 3,217 12,819 9,736 Junior subordinated debentures 530 530 1,590 1,590 Total interest expense 11,508 12,568 35,395 37,721 Net interest income 12,837 10,810 34,757 32,078 Provision for loan losses 1,250 350 4,840 850 Net interest income after provision for loan losses 11,587 10,460 29,917 31,228 Other income: Checking fees 1,328 1,005 3,640 2,839 Service fees 280 265 825 794 BOLI 271 203 790 598 Net (loss) gain on sales/calls of securities (87 ) 28 396 (431 ) Gain on sale of loans 36 46 119 167 Net gain on fair value of financial instruments 389 281 887 934 Net gain on FHLB advances - - - 569 Other 106 114 337 357 Total other income 2,323 1,942 6,994 5,827 Other expenses: Compensation and employee benefits 3,789 3,551 11,039 10,246 Occupancy 955 903 2,935 2,603 Marketing 228 316 790 909 Other 2,190 1,954 6,583 5,937 Other than temporary impairment (OTTI) on investments 17,338 - 17,338 - Total other expenses 24,500 6,724 38,685 19,695 (Loss) income before (benefit) provision for federal income taxes (10,590 ) 5,678 (1,774 ) 17,360 (Benefit) provision for federal income taxes (3,971 ) 1,892 (1,402 ) 5,826 Net (loss) income $ (6,619 ) $ 3,786 $ (372 ) $ 11,534 Net (loss) income per common share, basic $ (0.55 ) $ 0.32 $ (0.03 ) $ 0.96 Weighted average number of shares outstanding, basic 12,059,480 12,009,440 12,047,700 12,055,024 Net (loss) income per share, diluted $ (0.55 ) $ 0.31 $ (0.03 ) $ 0.94 Weighted average number of shares outstanding, diluted 12,140,168 12,233,781 12,168,009 12,307,001 Dividends declared per share $ 0.09 $ 0.09 $ 0.27 $ 0.25 See notes to condensed consolidated financial statements 4 CASCADE FINANCIAL CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE (LOSS) INCOME (unaudited) Three months ended Nine months Ended (Dollars in thousands) September 30, September 30, 2008 2007 2008 2007 Net (loss) income $ (6,619 ) $ 3,786 $ (372 ) $ 11,534 Increase in unrealized gain (loss) on securities available-for-sale, net of tax expense (benefit) of $551 and $351 for the three months ended September 30, 2008, and 2007, respectively, and $(635) and $947 for the nine months ended September 30, 2008, and 2007, respectively. 1,024 651 (1,180 ) 1,759 Less reclassification adjustment for loss on securities included in net (loss) income, net of tax (benefit) expense of $(30) and $2 for the three months ended September 30, 2008, and 2007, respectively, and $100 and $10 for the nine months ended September 30, 2008, and 2007, respectively. (57 ) 4 185 19 Comprehensive (loss) income $ (5,652 ) $ 4,441 $ (1,367 ) $ 13,312 See notes to condensed consolidated financial statements 5 CASCADE FINANCIAL CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Nine Months Ended September 30, (Dollars in thousands) 2008 2007 Cash flows from operating activities: Net (loss) income $ (372 ) $ 11,534 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization of premises and equipment 1,562 1,362 Provision for losses on loans 4,840 850 Increase in cash surrender value of bank-owned life insurance (730 ) (509 ) Amortization of retained servicing rights 30 32 Amortization of core deposit intangible 105 106 Deferred federal income taxes (6,327 ) (1,141 ) Deferred loan fees, net of amortization (475 ) 262 Gain on sale of loans 119 167 Stock-based compensation 156 168 Excess tax benefit from stock-based payments (30 ) (265 ) Net change in fair value of financial instruments (887 ) (934 ) Loss on sales/calls of securities available-for-sale (284 ) - Loss on calls of securities held-to-maturity (112 ) - Net increase in accrued interest receivable and other assets (1,295 ) (1,074 ) Net decrease in accrued interest payable, expenses and other liabilities (3,155 ) (29 ) Impairment on securities available-for-sale (OTTI) 17,338 - Net cash provided by operating activities 10,483 10,529 Cash flows from investing activities: Loans originated, net of principal repayments (102,556 ) (62,855 ) Net purchases of securities held-for-trading - 48,761 Net purchases of securities available-for-sale (123,896 ) (61,198 ) Proceeds from sales/calls of securities available-for-sale 83,684 22,132 Principal repayments on securities available-for-sale 2,174 5,343 Net purchases of securities held-to-maturity (81,866 ) (5,000 ) Proceeds from calls of securities held-to-maturity 77,050 - Principal repayments on securities held-to-maturity 1,551 2,173 Purchases of premises and equipment (3,077 ) (3,595 ) Proceeds from sales/retirements of premises and equipment - 14 Net decrease in loan participations sold (4,453 ) (2,573 ) Investment in Community Reinvestment Act (CRA) – low income housing 323 - Net cash used in investing activities (151,066 ) (56,798 ) Subtotal, carried forward $ (140,583 ) $ (46,269 ) See notes to condensed consolidated financial statements 6 CASCADE FINANCIAL CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Nine Months Ended September 30, (Dollars in thousands) 2008 2007 Subtotal, brought forward $ (140,583 ) $ (46,269 ) Cash flows from financing activities: Proceeds from issuance of common stock 356 572 Dividends paid (3,250 ) (2,896 ) Repurchase of common stock - (2,830 ) Excess tax benefits from stock-based payments 30 265 Net increase in deposits 87,609 50,962 Net increase (decrease) in FHLB advances 24,000 (46,000 ) Net increase in securities sold under agreements to repurchase 358 24,908 Proceeds from Federal Reserve borrowing 30,000 - Net decrease in advance payments by borrowers for taxes and insurance 383 35 Net cash provided by financing activities 139,486 25,016 Net decrease in cash and cash equivalents (1,097 ) (21,253 ) Cash and cash equivalents at beginning of period 14,530 42,879 Cash and cash equivalents at end of period $ 13,433 $ 21,626 Supplemental disclosures of cash flow information—cash paid during the period for: Interest $ 37,018 $ 37,683 Federal income taxes - 5,600 Supplemental schedule of non-cash investing activities: Change in unrealized loss on securities available-for-sale 1,530 (598 ) Net change in real estate owned, investment property and other repossessed assets 1,446 - Retirement of common stock in retained earnings - 171 Dividends declared 2,168 3,013 Cumulative adjustment of equity on adoption of SFAS No. 159 - (3,389 ) See notes to condensed consolidated financial statements 7 CASCADE FINANCIAL CORPORATION AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2008 (unaudited) 1. Presentation of Financial Information The accompanying financial information is unaudited and has been prepared from the consolidated financial statements of Cascade Financial Corporation (the “Corporation”), and its subsidiary, Cascade Bank (the “Bank” or “Cascade”). All significant intercompany balances have been eliminated in the consolidation. In the opinion of management, the financial information reflects all adjustments (consisting of normal recurring adjustments) necessary for a fair presentation of the financial condition, results of operations, and cash flows of the Corporation pursuant to the requirements of the SEC for interim reporting.
